Name: Commission Regulation (EEC) No 2432/86 of 31 July 1986 amending Regulation (EEC) No 2041/75 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for oils and fats
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  tariff policy;  civil law
 Date Published: nan

 No L 210/44 Official Journal of the European Communities 1 . 8 . 86 COMMISSION REGULATION (EEC) No 2432/86 of 31 July 1986 amending Regulation (EEC) No 2041/75 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for oils and fats THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, 1 Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 28 (3) thereof, Whereas Commission Regulation (EEC) No 2041/75 (3), as last amended by Regulation (EEC) No 3818/85 (4), lays down, inter alia, the period of validity of import and export licences and the amount of the relevant securities ; whereas in order to take account of developments in the trade in olive oil with third countries and of the amounts of the levies and refunds applicable, the amounts of the securities should be altered and the period of validity of the export licences should be harmonized ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, 1 . Article 6 is replaced by the following : 'Article 6 1 . A licence, without advance fixing of the levy shall be valid from its actual day of issue until the end of the third month following that of issue. 2 . An import licence where the levy is fixed in advance shall be valid from its actual day of issue until the end of the month following that of issue. 3 . An export licence shall be valid from its actual day of issue until the end of the fourth month following that of issue.' 2 . Article 7 is replaced by the following : 'Article 7 1 . The amounts of the securities for import licences shall be as follows : (a) for a licence without advance fixing of the levy : 2,50 ECU per 100 kilograms net ; (b) for a licence where the levy is fixed in advance : 10 ECU per 100 kilograms net. 2 . The amounts of the securities for export licences shall be as follows : (a) for a licence without advance fixing of the refund : 1,25 ECU per 100 kilograms net ; (b) for a licence where the refund is fixed in advance : 10 ECU per 100 kilograms net.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2041 /75 is hereby amended as follows : Article 2 This Regulation shall enter into force on the third day, following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 133 , 21 . 5 . 1986, p . 8 . (3) OJ No L 213, 11 . 8 . 1975, p . 1 . (4) OJ No L 368 , 31 . 12. 1985, p . 20 .